DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
To date, no information disclosure statement has been made of record by Applicant.  Applicant is invited to submit any and all known pertinent prior art, if any is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc.
Drawings
The drawings received December 9, 2019 are acceptable for examination purposes.
Specification
The specification received December 9, 2019 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 10, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Miller et al. (U.S. Patent Application No. 2016/0293914).
	As to claim 1, Miller discloses an electric vehicle battery enclosure 60, the enclosure comprising:
a base portion 66 configured to hold one or more batteries that provide motive
power to an all-electric or hybrid electric vehicle;
a cover portion 68 configured to mate with the base portion to enclose the one or
more batteries; and
a sealant 72 configured to create a bond between the base portion and the cover portion around an entire perimeter of the enclosure and to seal the enclosure based on
a uniform height of the sealant around the perimeter of the enclosure (Figs. 3, 4 and 6, for example).
	As to claim 10, the sealant is an epoxy or silicone (para. [0046]).
	As to claim 11, Miller discloses a method of assembling an electric vehicle battery enclosure 60, the method comprising:
configuring a base portion 66 to hold one or more batteries that provide motive
power to an all-electric or hybrid electric vehicle;
arranging a cover 68 portion to mate with the base portion to enclose the one or
more batteries; and
disposing a sealant 72 to create a bond between the base portion and the cover
portion around an entire perimeter of the enclosure and to seal the enclosure based on

	As to claim 20, the sealant is an epoxy or silicone (para. [0046]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (U.S. Patent Application No. 2014/0284125) in view of Miller et al. (U.S. Patent Application No. 2016/0293914).
	As to claim 1, Katayama discloses an electric vehicle battery enclosure 60, the enclosure comprising:
a base portion 43/44 configured to hold one or more batteries that provide motive
power to an all-electric or hybrid electric vehicle;
a cover portion 39 configured to mate with the base portion to enclose the one or
more batteries; and
a sealant 40 configured to create a seal between the base portion and the cover portion around an entire perimeter of the enclosure and to seal the enclosure based on
a uniform height of the sealant around the perimeter of the enclosure (Figs. 3 and 7, for example).

    PNG
    media_image1.png
    612
    607
    media_image1.png
    Greyscale

As to claim 2, Katayama discloses an array of fastening openings provided around the perimeter of the cover including discrete extensions or tab portions (Fig. 3).

    PNG
    media_image2.png
    682
    785
    media_image2.png
    Greyscale

	As to claim 3, each of the tabs includes corresponding openings to receiver a respective fastener bolt 41 (Figs. 3 and 7).
	As to claim 4, the base 43/44 includes an opening corresponding with each opening in the cover (Figs. 3-7).
	As to claim 5,  a fastener 41 is disposed in each opening (Figs. 3 and 4).
	As to claim 6, a portion of cover 39 which contacts the upper face of sealant 40 is farther from the base portion 43/44 than the tab regions which extend from the cover which are fastened to the base portion (Fig. 7).
	As to claim 7, an opening between the base portion 43/44 on which the sealant is disposed and the portion of the cover 39 is provided in the cover 39 to contact sealant 40 (Fig. 7).
	As to claim 8, the height of the opening which receives the sealant 40 is a uniform height dimension over the entire perimeter of the enclosure (Figs. 3 and 7).
As to claim 9, the tabs are arranged at intermittent locations around the perimeter of the cover 39 (Figs. 3 and 7).
	As to claim 11, Katayama discloses a method of assembling an electric vehicle battery enclosure 60, the enclosure comprising:
configuring a base portion 43/44 configured to hold one or more batteries that provide motive power to an all-electric or hybrid electric vehicle;
arranging a cover portion 39 configured to mate with the base portion to enclose the one or more batteries; and
disposing a sealant 40 configured to create a seal between the base portion and the cover portion around an entire perimeter of the enclosure and to seal the enclosure based on a uniform height of the sealant around the perimeter of the enclosure (Figs. 3 and 7, for example).
	As to claim 12, Katayama discloses an array of fastening openings provided around the perimeter of the cover including discrete extensions or tab portions (Fig. 3).

    PNG
    media_image2.png
    682
    785
    media_image2.png
    Greyscale

	As to claim 13, each of the tabs includes corresponding openings to receiver a respective fastener bolt 41 (Figs. 3 and 7).
	As to claim 14, the base 43/44 includes an opening corresponding with each opening in the cover (Figs. 3-7).
	As to claim 15,  a fastener 41 is disposed in each opening (Figs. 3 and 4).
As to claim 16, a portion of cover 39 which contacts the upper face of sealant 40 is farther from the base portion 43/44 than the tab regions which extend from the cover which are fastened to the base portion (Fig. 7).
	As to claim 17, an opening between the base portion 43/44 on which the sealant is disposed and the portion of the cover 39 is provided in the cover 39 to contact sealant 40 (Fig. 7).
	As to claim 18, the height of the opening which receives the sealant 40 is a uniform height dimension over the entire perimeter of the enclosure (Figs. 3 and 7).
	As to claim 19, the tabs are arranged at intermittent locations around the perimeter of the cover 39 (Figs. 3 and 7).
	Katayama does not explicitly teach of the seal for bonding as recited in claims 1 and 11 or of the sealant as an epoxy or silicone (claims 10 and 20).
	As to claims 1 and 11, Miller discloses an electric vehicle battery enclosure 60, the enclosure comprising: a base portion 66 configured to hold one or more batteries that provide motive power to an all-electric or hybrid electric vehicle; a cover portion 68 configured to mate with the base portion to enclose the one or
more batteries; and a sealant 72 configured to create a bond between the base portion and the cover portion around an entire perimeter of the enclosure and to seal the 
	As to claim 10 and 20, the sealant is an epoxy or silicone (para. [0046]).
	The motivation for using the particular type of sealant of Miller is to effectively bond and seal the cover and base of a battery enclosure to one another.  Such a concept and the use of such sealants for this purpose was a conventional technique in the art and would have been well within the skill of the ordinary worker in the art to seal and bond the cover and base of a battery enclosure together.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery of Katayama and corresponding method of assembling by selecting the sealant to be an epoxy or silicone as taught by Miller since it would have effectively sealed and bonded the cover and base of a battery enclosure together. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also 
 KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Nos. 2010/0136402 and 2013/0252058 each discloses sealing a battery cover and base together with a sealant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725